COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00103-CV


IN THE INTEREST OF K.E.B., A
CHILD


                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      After review of the reporter’s record of the trial court’s July 29, 2011

abatement hearing and pursuant to appellant’s statement on record that he no

longer wishes to continue this appeal, it is the court=s opinion that we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                    PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 11, 2011

      1
       See Tex. R. App. P. 47.4.